Citation Nr: 0218264	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $73,323.65.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
March 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon, which denied a waiver of recovery of the 
overpayment at issue.


FINDINGS OF FACT

1.  An overpayment of compensation benefits occurred 
through failure of the veteran to notify VA that he was 
incarcerated for a felony conviction from December 2, 
1991, to August 11, 1995.  

2.  VA is not at fault for the creation of the overpayment 
of compensation benefits in the amount of $73,323.65.

3.  Collection of the amount overpaid would not deprive 
the veteran of basic necessities.

4.  Recovery of the overpayment would not defeat the 
purpose for which compensation benefits were awarded.

5.  Failure to make restitution would result in unfair 
gain to the veteran.

6.  The veteran did not relinquish a valuable right or 
incur a legal obligation in reliance on the compensation 
overpayment.



CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in 
the amount of $73,323.65 would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  It is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have 
retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by the VA as of that date, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the July 2000 
Committee decision and October 2001 statement of the case 
(SOC) informed the veteran of the reasons and bases for 
the denial of his waiver claim and of type of evidence 
needed to substantiate his claim.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A 
§ 5103A (West Supp. 2002).  The veteran has not referenced 
any additional unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the 
denial of this claim.  The RO obtained three financial 
status reports from him in 2000 and 2001.  Although the 
veteran originally requested a personal hearing before a 
hearing officer, he opted for an informal hearing instead.  
See Page 4 of Statement of the Case, dated October 30, 
2001.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources are not warranted.  

Even though the VCAA was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  The RO fulfilled its duties to inform and 
assist him on this claim.  Accordingly, the Board can 
issue a final decision on this claim because all notice 
and duty to assist requirements have been fully satisfied, 
and the veteran is not prejudiced by appellate review.


Waiver of Overpayment

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. § 1.963 (2002).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of 
the Government's rights.  The decision reached should not 
be unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair 
decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of 
the debt.

(2)  Balancing of faults.  Weighing 
fault of debtor against Department of 
Veterans Affairs fault.

(3)  Undue hardship.  Whether 
collection would deprive debtor or 
family of basic necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for which 
benefits were intended.

(5)  Unjust enrichment.  Failure to 
make restitution would result in unfair 
gain to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965 (2002).

Here, the RO originally granted the veteran disability 
compensation benefits in 1969.  He was rated as 100 
percent disabled and received periodic notifications 
amending his compensation award.  See Letters from the RO 
to the veteran, dated March 30, 1981, and July 20, 1983.  
In an attachment to these letters, i.e., a VA Form 21-
8764, the veteran was advised that his benefits would be 
reduced upon incarceration in a Federal, State, of local 
penal institution in excess of 60 days for conviction of a 
felony.    

The veteran was first married in February 1970 and had two 
children with his wife, born on February 5, 1971, and 
February 5, 1972.  He divorced his wife in 1974 and 
remarried in July 1978.  He had three step children as a 
result of his second marriage, born on March [redacted], 1968, 
December [redacted], 1970, and April [redacted], 1973.  In a July 1983 
statement, the veteran notified VA that he had divorced 
his second wife in June 1983, that she had custody of the 
three step children, and that he was not responsible for 
their care.   

In May 1999, the RO received notification from the Federal 
Bureau of Prisons that the veteran was incarcerated for a 
felony conviction from December 2, 1991, to August 11, 
1995.  Accordingly, the RO wrote to the veteran at an 
Oregon address and advised him of the proposed reduction 
of his award in August 1999.  See 38 U.S.C.A. § 5313 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.665 (2002).  He called 
the RO in October 1999 and stated that the address in 
Oregon was that of his cousin/friend.  He further stated 
that he was physically located in Mexico and would 
consider returning to the U.S., to the Oregon address, if 
VA discontinued his benefits.  

In November 1999, the RO notified the veteran at the 
Oregon address that his benefits were reduced to 10 
percent, effective from February 3, 1992, to August 10, 
1995.  See 38 U.S.C.A. § 5313 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.665 (2002).  That same month, he submitted a 
claim for waiver of recovery of overpayment of 
compensation benefits in the amount of $73,323.65.  He 
reported that he was unaware that his benefits were 
subject to reduction because of incarceration.  He also 
said that during his incarceration he had a wife and three 
children living at home.  His wife divorced him in 1993 
and he reportedly agreed to send her $1,000.00 a month for 
six months.  

The veteran also stated that he was now living in Mexico 
paying $1,600.00 per month for rent and household help and 
that he had $7,000.00 in consumer debt.  He planned to 
move to Oregon and live with his brother.  The cost of the 
move would be $2,000.00.  He felt he could live on 
$1,200.00 a month in Oregon with the assistance of his 
family.

In January 2000, a financial status report (FSR) was 
received from the veteran.  It showed that he lived in 
Oregon at the address of his cousin/friend.  His monthly 
income was $2,112.00, consisting of VA compensation.  His 
monthly expenses were $2,192.40.  Expenses included 
$600.00 for rent; $200.00 for food; $100.00 for utilities 
and heat; $125.00 for life and automobile insurance; 
$250.00 for gasoline and car maintenance; $150.00 for 
clothes and miscellaneous items; and $120.00 for medical 
and dental bills.  The veteran had two credit cards and 
one loan, with a total unpaid balance of $12,316.44.  His 
U.S.A. Bank Visa card had the largest unpaid balance of 
$7,496.95.  He paid $647.40 per month on his installment 
debts and had no accounts past due.  Assets included a car 
valued at $2,000.00.  The veteran also had $1,457.54 in 
the bank and $350.00 on hand.  He denied owning any real 
estate.

In March 2000, the Committee denied the veteran's claim 
for waiver of recovery of the overpayment of compensation 
benefits.  He appealed this decision to the Board.  In his 
notice of disagreement, he asked for a partial waiver of 
the indebtedness because of financial support he gave to 
his wife and three step children during his incarceration.  
He also said that he was supporting his youngest child 
from his first marriage while she was in school receiving 
Chapter 35 benefits from 1989 to 1992.   

Additionally, the veteran submitted copies of a Petition 
for Dissolution of Marriage and Decree of Dissolution of 
Marriage, showing that he had remarried his second wife in 
1984 and then divorced her in October 1992.  In the 
Petition for Dissolution of Marriage dated in September 
1992, he reported that his income was $0, although he was 
receiving VA benefits at this time.  He further reported 
that he was not paying child support or alimony in any 
other cases.  The parties agreed that no spousal 
maintenance would be paid, and there was no provision for 
child support for the step children.   

The veteran completed another FSR in November 2000, 
showing that he lived at the same address in Oregon.  His 
monthly income was $2,112.00, consisting of VA 
compensation, and his monthly expenses were $1,750.00.  
Expenses included $950.00 for rent; $200.00 for food; 
$90.00 for utilities and heat; and $260.00 for gasoline, 
phone, and personal items, such as clothing.  The veteran 
now had only one credit card, the U.S.A. Bank Visa, with a 
total unpaid balance of $7,032.00.  He paid $250.00 per 
month on this card, and stated that that debt was incurred 
to pay living expenses in 1993.  Assets included a car 
valued at $1,000.00.  The veteran also had $1,500.00 in 
the bank and $100.00 on hand.  He denied owning any real 
estate.

The veteran's most recent FSR is dated in July 2001, again 
showing that he lived at the same address in Oregon.  His 
monthly income was $2,185.00, consisting of VA 
compensation.  His monthly expenses were $2,475.00.  
Expenses included $1,055.00 for rent; $200.00 for food; 
$170.00 for utilities and heat; and $260.00 for gasoline, 
phone, and personal items, such as clothing.  The veteran 
now had three credit cards with a total unpaid balance of 
$26,088.00.  He paid $890.00 per month on these cards.  
The unpaid balance on the U.S.A. Bank Visa card had 
increased to $16,588.00, and the veteran again reported 
that this was due to his living expenses in 1993.  The 
debt on the other two cards was reportedly incurred in 
order to make household repairs, i.e., a new roof.  Assets 
included a car valued at $1,000.00 and $200.00 in the 
bank.  The veteran still denied owning any real estate.

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the veteran was at fault in the creation of the 
overpayment.  The debt was created because he did not 
notify VA that he was incarcerated, despite being advised 
of the necessity to do so in VA correspondence.  In any 
event, regulations are binding on all who seek to come 
within their sphere "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  See Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991); see also Bryan v. West, 13 Vet. App. 
482, 486-87 (2000).  In light of the veteran's delinquency 
in reporting this information, he bears fault in creation 
of the overpayment.   

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2002).  This element requires 
weighing the fault of the debtor against the fault of VA.  
The RO is not at fault in creation of the overpayment.  
Rather, VA discovered the veteran's incarceration during a 
routine computer cross check with the Bureau of Prisons 
and acted promptly to notify him of the overpayment.  
Thus, there is no fault on the part of VA.  

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2002).  Most 
recently, in July 2001 the veteran reported monthly 
expenses that exceeded the amount of his income by 
$390.00.  However, the expenses he reported are unreliable 
for several reasons.  First, review of the file reflects 
that he has been living at the house of a friend or 
cousin, but his rent payment increased from $600.00 in 
January 2000 to $1,055.07 in July 2001.  That is 
approximately a 66 percent increase in less than two 
years, and is not credible.  Second, the veteran recently 
reported accumulating $9,500.00 in credit card debt for 
household repairs, i.e., a new roof, but he has denied 
owning any real estate.  The indebtedness he reported 
accumulating on the U.S.A. Bank credit card for "living 
expenses in 1993" more than doubled since November 2000.  
Although he has reported a negative monthly balance of 
income to expenses, none of his installment debts are past 
due. 

After careful analysis of the veteran's financial status, 
it is the Board's opinion that payment of the outstanding 
indebtedness would not prevent him from providing himself 
with the basic necessities of life.  The Board does not 
find the veteran's monthly reporting of expenses to be 
credible.  In any event, the fact that he incurred 
additional installment debt obligations will not excuse 
repayment of the debt owed to the Government.  The debt 
owed to the Government must be given the same priority as 
the other outstanding debts. 

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the 
benefits were intended.  38 C.F.R. § 1.965(a)(4) (2002).  
The purpose of VA disability compensation benefits is to 
compensate veterans who suffer from disability related to 
service for an average impairment of earning capacity 
related to their disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2002).  In this case, the 
veteran's inability to earn a living was caused by his 
commission of a felony and subsequent incarceration, 
rather than by his service-connected disabilities.  

The Board is aware of the veteran's contention that he 
provided financial support for his wife and children 
during his incarceration.  However, the Petition for 
Divorce indicated that no spousal support was to be paid 
and made no mention of child support for his step 
children, who were over the age of 18.  His biological 
children were also over 18 and enrolled in school.  There 
is no indication that he voluntarily provided financial 
assistance to his wife, step children, or biological 
children for any period of time during his incarceration.  
In fact, he stated that he was not paying any child 
support or alimony in the Petition for Divorce. 

Regardless, VA law and regulation specifically provide for 
a reduction in benefits when a veteran is incarcerated 
after being convicted of a felony, on the 61st day of that 
incarceration.  Thus, as of the 61st day of his 
incarceration, the veteran was no longer entitled to 
receive his VA disability compensation benefits in their 
entirety for the remainder of the period during which he 
was incarcerated no matter what he used those benefits for 
during his incarceration.  The veteran was not in receipt 
of additional compensation for dependents and was not 
making payments to dependents.  Thus, because he received 
benefits to which he was not entitled, recovery of those 
benefits would not defeat the purpose of the benefit.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) 
(2002). In this case, the fault for creation of the 
overpayment lies solely with the veteran.  Because of his 
failure to provide accurate information to VA, he received 
additional VA benefits to which he was not entitled under 
the law.  During his incarceration, he was provided all of 
his basic necessities, while still receiving $73,323.65 in 
VA compensation.  Therefore, his receipt of additional VA 
benefits constituted unjust enrichment to the extent of 
those benefits.  

The sixth element to be considered is whether reliance on 
VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation.  The 
veteran has not claimed that he relinquished any right or 
incurred any legal obligation in reliance upon receipt of 
VA compensation benefits, nor is there any evidence that 
he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of compensation 
benefits in the amount of $73,323.65 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2002); 38 C.F.R.  § 1.963 (2002).  In denying 
waiver in this instance, all the foregoing factors have 
been carefully weighed.  Ultimately, the preponderance of 
the evidence is against the claim for waiver.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $73,323.65 is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

